                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


UNITED STATES OF AMERICA

       v.                                                   Case No. 8:19-cr-376-T-30SPF

DANYEL MEGAL BLACK
_______________________________________/

                                          ORDER

       Defendant Danyel Megal Black moves, pursuant to Fed. R. Crim. P. 41(g), for the

return of property seized pursuant to a search warrant. (Doc. 83). Defendant alleges that

the property, an Apple I-Phone and $1,865.00 in cash, was seized by the “Manatee County

Sheriff's Office who were participating in a joint task force operation with the Bureau of

Alcohol, Tobacco, Firearms and Explosives.” (Id. at 1). Defendant further alleges that

“[t]he $1,865.00 cash as well as the Iphone continue to be held by the Manatee County

Sheriff's office under report no. 2019-004722.” (Id. at 2). Because it appears that the

property is in the possession of the Manatee County Sherriff’s Office and not the United

States, relief under Rule 41(g) is unavailable. See United States v. Stoune, No. 3:15-CR-89-

J-34PDB, 2018 WL 7020873, at *7 (M.D. Fla. Sept. 11, 2018) (“If property is in the hands

of state officials, the property is not within the jurisdiction of the federal court.”), report

and recommendation adopted, No. 315CR89S1J34PDB, 2018 WL 6522100 (M.D. Fla.

Dec. 11, 2018), aff'd, No. 19-10538-HH, 2019 WL 3814583 (11th Cir. Aug. 6, 2019);

VanHorn v. Fla., 677 F. Supp. 2d 1288, 1298 (M.D. Fla. 2009)(“relief under Rule 41(g) is

unavailable as a remedy to recover property allegedly in HCSO's possession and (b)
[defendant] has (or had) an adequate remedy in state court to recover any property in

HCSO's possession.”);

       Accordingly, it is hereby ORDERED:

       Defendant’s Unopposed Motion for Return of Property (Doc. 83) is denied without

prejudice.

       ORDERED in Tampa, Florida, on January 30, 2020.




                                          2
